—Judgment, Supreme Court, Bronx County (Ira Globerman, J., at jury trial and sentence; Michael Gross, J., at reconstruction hearing), rendered July 1, 1993, convicting defendant of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The record of the reconstruction hearing previously directed by this Court (254 AD2d 214) supports the hearing court’s conclusion that defendant was present at robing room conferences during voir dire. Therefore, there was no violation of defendant’s right to be present under People v Antommarchi (80 NY2d 247). Defendant’s remaining contentions concerning voir dire procedures are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find them to be without merit. Concur — Tom, J. P., Ellerin, Wallach and Saxe, JJ.